Kane, J. (dissenting).
The defendant, then 20 years of age, admitted at the Huntley hearing that he had been given the preinterrogation Miranda warnings by Sergeant Waters and Officer Rogers and that he was familiar with his rights owing to prior arrests wherein those same warnings had also been announced. He denied making any inculpatory statement to Rogers during either of their encounters, but insisted that he had repeatedly asked both policemen to allow him to contact his attorney as well as his family. In deciding that his constitutional rights had not been infringed, the trial court impliedly found that defendant had not requested the assistance of counsel and, inasmuch as his credibility was a matter for it to resolve, I perceive no reason to disturb that finding.
Turning to defendant’s conceded requests to speak to family members, I am unable to accept the proposition broadly stated by the majority that the denial thereof rendered any subsequent confession inadmissible. In People v Townsend (33 NY2d 37), the 17-year-old defendant was interrogated for nearly five hours without the benefit of Miranda admonitions, and while his mother was desperately trying to locate him, before he made certain oral admissions. It is not surprising, therefore, that the Court of Appeals suppressed his later *510written confession, made after he first received proper warnings, because the conduct of the police had effectively sealed him off from receiving the assistance of counsel (People v Townsend supra, p 41). However, the decision carefully distinguished and reaffirmed the principle of earlier cases that the refusal of the police to allow a parent to see his child during custodial interrogation did not automatically render a subsequent confession inadmissible per se (id., p 42). Here, we are not presented with the case of an uninformed youth, whose family was deceived in any way, but with a defendant who knew his rights and chose not to contact an attorney despite a concurrent inability to reach his family. Under these circumstances, that inability should undoubtedly be considered as a factor in assessing the voluntariness of his waiver of the right to counsel, but it should not, in my opinion, conclude the question. The trial court has resolved this issue against the defendant and, again, I discover nothing in the record to warrant any disagreement with its findings.
Having decided that defendant’s first statement was not improperly obtained, it is unnecessary for me to consider whether his post-arraignment admission to Officer Rogers was "poisoned” by his earlier revelations. However, I believe that this second conversation was independently admissible as a spontaneously volunteered account and was not the product of an interrogation or interview (People v Kaye, 25 NY2d 139; cf. People v Townes, 41 NY2d 97; People v Hobson, 39 NY2d 479). Since I concur with the majority’s views concerning the impeachment value of defendant’s prior convictions, and since the defendant has otherwise limited his appeal to matters which do not merit reversal, the judgment should be affirmed.
Sweeney, J. P., Main and Larkin, JJ., concur with Mahoney, J.; Kane, J., dissents and votes to affirm in an opinion.
Determination withheld for further proceedings not inconsistent with this opinion.